Name: Council Regulation (EC) No 2807/94 of 14 November 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  processed agricultural produce;  agricultural policy;  consumption
 Date Published: nan

 19 . 11 . 94 Official Journal of the European Communities No L 298/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2807/94 of 14 November 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products in the second subparagraph of Article 8 (4) of Regulation (EEC) No 985/68 should continued to apply ; Whereas, in the interests of simplification and clarifica ­ tion, the other general rules laid down in Regulation (EEC) No 985/68 should be incorporated in Article 6 of Regulation (EEC) No 804/68 and Regulation (EEC) No 985/68 repealed accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 6 of Regulation (EEC) No 804/68 (3) provides for an intervention system for butter ; whereas this system must be implemented, in ^particular, in such a way as to maintain the competitive position of butter on the market and provide for the most efficient possible storage ; whereas the quality requirements to be observed in respect of butter constitute a determining factor for the attainment of these objectives ; Whereas Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (4), provides for control measures when butter enters into storage and after a certain storage period ; whereas technical advances, both at international level and in the Community, have resulted in methods for determining the quality of butter ; whereas it is appropriate, therefore, to recognize such methods and, for the purpose of implementing the inter ­ vention system more efficiently and simplifying the rules, to lay down a single definition for butter covered by the intervention system ; whereas the adoption of such a defi ­ nition, as referred to in Article 27 of Regulation (EEC) No 804/68, will accordingly enable the measure in ques ­ tion to be repealed ; Whereas it is not appropriate to deviate from the specifi ­ cation for butter stipulated hitherto under the interven ­ tion system ; whereas, in particular, in the case of the private storage aid referred to in Article 6 (2) of Regula ­ tion (EEC) No 804/68 a reference to national quality grades should be maintained as a condition of eligibility and the derogation in respect of salted butter provided for HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 804/68 is hereby amended as follows : 1 . Article 6 shall be replaced by the following : !Article 6 1 . Throughout the milk year and under conditions to be determined, the intervention agency designated by each Member State shall buy in at the intervention price butter produced directly and exclusively from pasteurized cream in an approved undertaking in the Community, and (a) meeting the following requirements :  a minimum butterfat content, by weight, of 82 % and a maximum water content, by weight, of 16 % ,  an age at the time of buying in not exceeding a maximum to be fixed,  conditions to be determined as regards the minimum quantity and packaging ; (b) meeting certain requirements to be determined regarding in particular :  preservation ; additional requirements may be laid down by the intervention agencies,  free fatty acid content,  peroxide content,  microbiological standard,  sensory characteristics (appearance, texture, taste and smell). (') OJ No C 83, 19. 3 . 1994, p. 30 . (2) OJ No C 128, 9. 5. 1994, p. 298. (3) OJ No L 148, 28 . 6. 1968, p. 13 . Regulation as last amended by Regulation (EC) No 230/94 (OJ No L 30, 3. 2. 1994, p. 1 ). (4) OJ No L 169, 18 . 7. 1968 , p. 1 . Regulation as last amended by Regulation (EEC) No 2045/91 (OJ No L 187, 13. 7. 1991 , p. !) ¢ No L 298/2 Official Journal of the European Communities 19 . 11 . 94 National quality grades to be determined by the Member States may be shown on the packaging of butter which meets national quality requirements. The intervention price shall be that in force on the day of manufacture of the butter and shall apply to butter delivered to the cold store designated by the interven ­ tion agency. Flat rate transport costs shall be borne, under condi ­ tions to be fixed, by the intervention agency if the butter is delivered to a cold store situated at a distance greater than a distance to be determined from the place where the butter was in store. 2. Aid for private storage shall be granted for :  cream,  butter produced in an approved undertaking of the Community of a minimum butterfat content, by weight, of 82 % and a maximum water content, by weight, of 16 % ,  butter produced in an approved undertaking of the Community of a minimum butterfat content, by weight, of 80 %, a maximum water content, by weight, of 16 % and a maximum salt content, by weight, of 2 % . The butter must be classified according to national quality grades to be determined and must be marked accordingly. The aid shall be fixed in the light of storage costs and the likely trend in prices for fresh butter and butter from stocks. Where, at the time of removal from storage, an adverse change unforeseeable at the time of entry into storage has occurred on the market, the aid may be increased. Private storage aid shall be subject to the drawing-up of a storage contract concluded, in accordance with provi ­ sions to be laid down, by the intervention agency of the Member State on whose territory the cream or butter qualifying for the aid is stored. Where the market situation so requires, the Commission may decide, in accordance with the procedure laid down in Article 30, to remarket some or all of the cream or butter covered by private storage contracts. 3 . Butter bought in by the intervention agencies shall be disposed of at a minimum price and under conditions to be determined so as to avoid disturbing the balance on the market and to ensure purchasers equal treatment and access to the butter to be sold. Where the butter put up for sale is intended for export, special conditions may be laid down to ensure that the product is not diverted from its destination and to take account of requirements specific to such sales. For butter kept in public storage which cannot be disposed of during a milk year under normal condi ­ tions, special measures may be taken. Where warranted by such measures, special measures shall also be taken with a view to maintaining possibilities of disposing of products which were subject to aid as referred to in paragraph 2. 4. The intervention arrangements shall be applied so as to :  maintain the competitive position of butter on the market,  safeguard the original quality of the butter as far as possible,  ensure storage as rationally as possible. 5. For the purposes of this Article, "cream" means cream obtained directly and exclusively from cow's milk produced in the Community. 6. Detailed rules for the application of this Article and in particular the aid granted for private storage shall be adopted in accordance with the proce ­ dure laid down in Article 30.' 2. Article 27 is hereby repealed. Article 2 Regulation (EEC) No 985/68 is hereby repealed as from 1 March 1995. However, it shall continue to apply to ensure the fulfilment of obligations entered into prior to that date. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT